DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 3-2-22 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-2-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzawa et al. US 5,457,847 (US’847).

Regarding claim 1, US’847 teaches a dust removing device (vacuum system) (abstract). The dust removing system includes a casing 4 (central duct), which is internally separated by a partition wall 5 to define air sucking chamber 3 (vacuum source) and air discharge chamber 2 (a plurality of passages extending to an inner surface of the central duct). An open end of the sucking nozzle 9 (a second end defining a central duct inlet) is located in wall surfaces 17, 17 of the bottom wall 8 (a base member proximate the second end of the central duct), and these wall surfaces 17, 17 are formed into a concave surface 24 which is upwardly curved in an arc-shaped configuration as sideways viewed. the bottom wall 8 of the casing 4 are provided with a first jetting nozzle 11 near the upstream side and with a second jetting nozzle 12 near the downstream side (the plurality of passages extending from an outer surface of the base member) such that the ends of both nozzles 11 and 12 approach each other, to thereby emit jets of supersonic operating airs from them, while at the same time, a slit-shaped sucking nozzle 9 is disposed between the first jetting nozzle 11 and the second jetting nozzle 12 (col. 2-3, see fig. 1-2). the first jetting nozzle 11 and the second jetting nozzle 12 gradually approach each other towards their open ends (passage axis having axial vector component). In this case, the slanting angle Ф1 of the first jetting nozzle 11 and that Ф2 of the second jetting nozzle 12 respectively range between 10° and 30°, and are preferably approximately 20° (col 3, see fig. 2). Therefore, US’847 teaches an end effector for a vacuum system, comprising: a central duct having a first end configured for connection to a vacuum source and a second end defining a central duct inlet; a base member proximate the second end of the central duct; and a plurality of passages extending from an outer surface of the base member to an inner surface of the central duct, the plurality of passages characterized by a passage axis having an axial vector component.

Regarding claim 2, US’847 teaches the end effector for a vacuum system as in claim 1. US’847 further teaches the sucking nozzle 9 meets the bottom wall 8, see fig, 1-2, which reads on wherein the central duct inlet is defined by an inlet lip extending about a central axis that extends longitudinally along the central duct.

Regarding claims 3-5, US’847 teaches the end effector for a vacuum system as in claim 2. US’847 further teaches the casing 4 includes exterior walls (exterior shield) for defining the air discharge chamber 2 for discharging jets 11 and 12, see fig, 1-2, which reads on an exterior shield extending along the central axis from the central duct inlet toward the second end, with regard to claim 3, wherein the exterior shield defines a fluid space between the central duct and the exterior shield, with regard to claim 4 and wherein a first opening of each of the plurality of passages is in fluid communication with the fluid space between the central duct and the exterior shield, with regard to claim 5.

Regarding claim 7, US’847 teaches the end effector for a vacuum system as in claim 2. US’847 further teaches that the upper ward flow of the sucking chamber and the downward flow of the jetting nozzles work together (supplemental flow) to lift the dust of the surface (col. 4-5, see fig. 4). Therefore US’847 further teaches wherein the plurality of passages is configured to provide a supplemental flow induced by a main flow passing through the central duct.

Regarding claims 8 and 10, US’847 teaches the end effector for a vacuum system as in claim 2. US’847 further teaches that the jetting nozzles are angled with resect to each other and the central sucking nozzle. Additionally, the jetting nozzles would necessarily include a radial angle with respect to a radial axis perpendicular to the central duct since they direct air to intersect the sucking air flow of the central duct (see fig. 1-2). which reads on wherein the axial vector component is defined by an axial angle between the passage axis and a central axis that extends longitudinally along the central duct, with regard to claim 8 and wherein the passage axis has a radial vector component defined by a radial angle between the passage axis and a radial axis extends perpendicular to a central axis that extends longitudinally along the central duct, with regard to claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US’847.

Regarding claim 6, US’847 teaches the end effector for a vacuum system as in claim 5. 

US’847 does not teach wherein the central duct and the exterior shield are circular in cross section and the fluid space is defined by an annular space between the central duct and the exterior shield.

However, US’847 teaches a configuration of the vacuum end effector including the parts recited in claim 5 and selecting the shape of the parts to be circular would be an obvious choice for a vacuum duct and the exterior wall of a vacuum attachment and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’847 to include wherein the central duct and the exterior shield are circular in cross section and the fluid space is defined by an annular space between the central duct and the exterior shield because US’847 teaches a configuration of the vacuum end effector including the parts recited in claim 5 and selecting the shape and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claims 9 and 11, US’847 teaches the end effector for a vacuum system as in claims 7 and 8. 

US’847 does not teach wherein the axial angle is about forty-five degrees, with regard to claim 9 and wherein the radial angle is about thirty degrees, with regard to claim 11.

However, US’847 further teaches that the jetting nozzles are angled towards each other to provide turbulence within the spatial chamber portion 16 to prevent dust from being trapped by an air boundary and to create buoyancy of the dust to more easily suck the dust with the sucking nozzle (col. 3-4). Therefore, one of ordinary skill in the art would have been able to select an axil angle and radial angle for jetting nozzles to be any angle which could provide the desired turbulence and buoyancy of the dust.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’847 to include wherein the axial angle is about forty-five degrees, with regard to claim 9 and wherein the radial angle is about thirty degrees, with regard to claim 11 because US’847 teaches select an axil angle and radial angle for jetting nozzles to be any angle which could provide the desired turbulence and buoyancy of the dust and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzawa et al. US 5,457,847 (US’847).

Regarding claim 12, US’847 teaches a dust (powder) removing device (vacuum system) (abstract). The dust removing system includes a casing 4 (central duct), which is internally separated by a partition wall 5 to define air sucking chamber 3 (vacuum source) air discharge chamber 2 (a plurality of passages extending to an inner surface of the central duct). Air sucking chamber 3 has an air sucking conduit (suction hose) (not shown) communicatively connected thereto (a central duct having a first end configured for connection to the suction hose), which would necessitate a storage tank for the vacuum. An open end of the sucking nozzle 9 (a second end defining a central duct inlet) is located in wall surfaces 17, 17 of the bottom wall 8 (a base member proximate the second end of the central duct), and these wall surfaces 17, 17 are formed into a concave surface 24 which is upwardly curved in an arc-shaped configuration as sideways viewed. the bottom wall 8 of the casing 4 are provided with a first jetting nozzle 11 near the upstream side and with a second jetting nozzle 12 near the downstream side (the plurality of passages extending from an outer surface of the base member) such that the ends of both nozzles 11 and 12 approach each other, to thereby emit jets of supersonic operating airs from them, while at the same time, a slit-shaped sucking nozzle 9 is disposed between the first jetting nozzle 11 and the second jetting nozzle 12 to remove dust from a surface (the central duct inlet configured for positioning proximate the powder at the material surface; the plurality of passages oriented to provide a supplemental flow toward the material surface during a surge condition) (col. 2-4, see fig. 1-2). the first jetting nozzle 11 and the second jetting nozzle 12 gradually approach each other towards their open ends (passage axis having axial vector component). In this case, the slanting angle Ф1 of the first jetting nozzle 11 and that Ф2 of the second jetting nozzle 12 respectively range between 10° and 30°, and are preferably approximately 20° (col 3, see fig. 2). Therefore, US’847 teaches a powder removal system configured for removal of powder at a material surface, comprising: a vacuum system having a storage tank and suction hose; a central duct having a first end configured for connection to the suction hose and a second end defining a central duct inlet, the central duct inlet configured for positioning proximate the powder at the material surface; a base member proximate the second end of the central duct; and a plurality of passages extending from an outer surface of the base member to an inner surface of the central duct, the plurality of passages oriented to provide a supplemental flow toward the material surface during a surge condition.

Regarding claims 13-14, US’847 teaches the end effector for a vacuum system as in claim 12. US’847 further teaches the casing 4 includes exterior walls (exterior shield) for defining the air discharge chamber 2 for discharging jets 11 and 12, see fig, 1-2, which reads on an exterior shield extending along a central axis and about the central duct from the central duct inlet toward the second end, with regard to claim 13, and wherein a first opening of each of the plurality of passages is in fluid communication with a fluid space between the central duct and the exterior shield, with regard to claim 14.

Regarding claim 15, US’847 teaches the end effector for a vacuum system as in claim 14. US’847 further teaches the sucking nozzle 9 meets the bottom wall 8, see fig, 1-2, which reads wherein the central duct inlet is defined by an inlet lip extending about the central axis and configured for positioning proximate the material surface.

Regarding claim 16, US’847 teaches the end effector for a vacuum system as in claim 12. US’847 further teaches that the upper ward flow of the sucking chamber and the downward flow of the jetting nozzles work together (supplemental flow) to lift the dust of the surface (col. 4-5, see fig. 4). Therefore, US’847 further teaches wherein the plurality of passages is configured to induce the supplemental flow by a main flow passing through the central duct.

Regarding claims 17 and 18, US’847 teaches the end effector for a vacuum system as in claim 16. US’847 further teaches that the jetting nozzles are angled with resect to each other and the central sucking nozzle. Additionally, the jetting nozzles would necessarily include a radial angle with respect to a radial axis perpendicular to the central duct since they direct air to intersect the sucking air flow of the central duct (see fig. 1-2). which reads on wherein at least a subset of the plurality of passages is characterized by a passage axis having an axial vector component defined by an axial angle between the passage axis and a central axis that extends longitudinally along the central duct, with regard to claim 17 and wherein the passage axis has a radial vector component defined by a radial angle between the passage axis and a radial axis extending perpendicular to the central axis, with regard to claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
G.E. Lofgen US 2,027,543
Illingworth et al. US 6,719,830
Cheng US 2014/0007372
Marshall et al. US 2011/0214246
Pang Kim Pong et al. US 2007/0266521
Sun US 2015/0027490
Mims US 2017/0072439
Little US 2020/0223401
Kwan et al. US 2020/0316656
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713